internal_revenue_service date number release date cc el gl br1 gl-804005-98 uilc memorandum for southern california district_counsel from alan c levine chief branch general litigation subject effect of failure to revoke under sec_6325 we are responding to your date inquiry this document is not to be cited as precedent issue what effect does failing to revoke under sec_6325 have on the government’s lien where the lien is a self-releasing lien facts the fact pattern that you have described is as follows the service did not timely refile its original notice_of_federal_tax_lien within the refiling period the service later refiled it but did not send the taxpayer a notice of the refiling given this fact pattern you ask the following questions since the federal lien is self-releasing after the end of the collection_period whether revocation under sec_6325 is necessary does failing to revoke affect only the government’s lien priority because it releases the notice_of_federal_tax_lien or does it affect the federal_tax_lien would the lack of revocation prevent the government from foreclosing on the taxpayer’s interest_in_real_property law and analysi sec_1 since the federal lien is self-releasing after the end of the collection_period whether revocation under sec_6325 is necessary a self-releasing lien is a term of art and should be defined all federal_tax_lien notices filed after are self-releasing in addition to serving the function of protecting the government’s priority against other creditors of the debtor taxpayer a self-releasing gl-804005-98 lien serves as a certificate of release after the expiration of the statutory period for collection the form used by the service to file a notice_of_federal_tax_lien provides unless notice of lien is refiled by the date specified this notice shall on the day following such date operate as a certificate of release as defined in sec_6325 a 205_br_668 bankr d mass citing irs form y sec_6323 addressed the procedures for filing a notice_of_federal_tax_lien the filing of the notice does not affect the validity of the tax_lien but protects the government’s priority against other creditors of the taxpayer debtor sec_6323 provides that in order for a filed notice_of_federal_tax_lien to remain effective the notice must be refiled within the required_refiling_period the required_refiling_period is defined as a the one-year period ending days after the expiration of years after the date of the assessment of the tax and b the one-year period ending with the expiration of years after the close of the preceding required_refiling_period for such notice of lien sec_6323 if the service does not refile the notice_of_federal_tax_lien during the appropriate filing period then the existing notice_of_federal_tax_lien will act as a certificate of revocation therefore if the service desires to have a lien continue on the taxpayer’s property it must issue a certificate of revocation under the special conditions described in sec_6325 to revoke the certificate of release see i r m does failing to revoke affect only the government’s lien priority because it releases the notice_of_federal_tax_lien or does it affect the federal_tax_lien a self-releasing lien provides for a certificate of release if a notice_of_federal_tax_lien is not timely refiled therefore unless a certificate of revocation is issued for a certificate of release the federal_tax_lien no longer exists a certificate of revocation is appropriate under the following circumstances in sec_6325 if the secretary determines that a certificate of release or nonattachment of a lien imposed by sec_6321 was issued erroneously or improvidently or if a certificate of such lien was issued pursuant to a collateral_agreement entered into in connection with a compromise under sec_7122 which has been breached and if the period of limitation on collection after assessment has not expired the secretary may revoke such certificate and reinstate the lien sec_6325 further provides that the reinstated lien is effective on the date the notice of revocation is mailed to the taxpayer and shall have the same force and effect until the expiration of the period of limitation on collection after assessment as a lien imposed by sec_6321 therefore the service can protect the federal_tax_lien if the collection_period has not expired by issuing a certificate of revocation see sec_6325 please note that rra sec_3401 sec_6320 effective requires that the taxpayer be given notice and opportunity for a hearing not more than business days after the day of the filing of the notice_of_federal_tax_lien sec_6320 gl-804005-98 would the lack of revocation prevent the government from foreclosing on the taxpayer’s interest_in_real_property sec_6321 provides if any person liable to pay tax neglects or refuses to pay the same after demand the amount including interest additional_amount addition_to_tax or assessable penalty together with any costs that may accrue in addition thereto shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person the government has the power to foreclose on the taxpayer’s interest in property by means of this lien see eg united_states v o’day u s dist lexis m d fla therefore if the lien is released without a revocation of the release the government loses its authority to foreclose on the taxpayer’s interest_in_real_property conclusion after the expiration of the statutory period of collection a self-releasing lien operates as a certificate of release if the service allows the notice_of_federal_tax_lien to expire without refiling the lien then the lien is released if the service does not file a certificate of revocation the certificate of release will operate to destroy the federal_tax_lien if you have any further questions please call cc assistant regional_counsel gl western
